internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-133919-03 date date x y z a b c d e f g h plr-133919-03 state date date date date year dear this is in reply to a letter dated date submitted on behalf of x by x’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that y incorporated on date and filed a timely s_corporation_election effective date at the time of the s_corporation_election all of y’s stock was owned by a on date y converted from an s_corporation to a state limited_liability_company x via a state law merger x y’s successor entity is treated as a partnership for federal tax purposes on date y issued shares to z an ineligible shareholder thereby terminating y’s s_corporation_election on date2 from date to date y’s shareholders were a b c d e and z neither y’s management nor its shareholders were aware that z was an ineligible shareholder in year y’s management discovered that z was an ineligible shareholder effective date z distributed pro_rata its stock of y to its shareholders f g and h after z’s distribution of its shares of y stock y no longer had an ineligible shareholder x represents that the transfer of y stock to z an ineligible shareholder was not motivated by tax_avoidance or retroactive tax planning for all taxable years y and y’s shareholders’ income was reported consistent with y qualifying as an s_corporation all the relevant shareholders of x and y agree to make any adjustments consistent with the treatment of y as an s_corporation that the secretary may require sec_1361 of the internal_revenue_code defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation cannot have plr-133919-03 as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the information submitted and the representations made we conclude that y’s s_corporation_election was terminated on date when z an ineligible shareholder acquired y stock we also conclude that this termination was inadvertent within the meaning of sec_1362 we further hold that under the provisions of sec_1362 y will be treated as an s_corporation from date and thereafter provided that y’s s election was valid and was not otherwise terminated from date to date f g and h will be treated as if they held their shares in y directly accordingly all of the shareholders of y in determining their respective income_tax liabilities for the period beginning date and thereafter must include their pro_rata share of the separately_stated and non-separately computed items of y as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by y as provided in sec_1368 if y or its shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed on whether y was otherwise eligible to be treated as an s_corporation plr-133919-03 this ruling is directed only to the taxpayer who requested it section sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
